Hiscock, J.
The relator in this case is a veteran and desires appointment to the position of weigher of hay, a position in the municipal government of the city of Syracuse, which is subject to civil service appointment based upon competitive examination and which is idled by appointment by the common council.
The facts upon this application are substantially the same as those in the case of People ex rel. Drake against the same parties, 26 Mise. Rep. 522, and those facts are subject to substantially the same principles, which, therefore, lead to the same conclusion denying relator’s application.'
Ordered accordingly.